       Case 5:18-cv-04050-DDC-JPO Document 46 Filed 08/14/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

KELLY WHITE, individually, as Co-Administrator
of the Estate of Dominique T. White, deceased,
and as Next Friend to minor grandchildren,
TUW, JSW, JKW, NCE, and MARY THERESA
WYNNE, as Co-Administrator of the Estate of
Dominique T. White, deceased,

                              Plaintiffs,

        vs.                                                 Case No. 18-CV-4050-DDC-JPO

CITY OF TOPEKA, ET AL.,

                              Defendants.


                       DESIGNATION OF PLACE OF TRIAL

        Defendant designates Topeka, Kansas as the place of trial herein.

                                             Respectfully submitted,

                                             /s/ J. Steven Pigg
                                             J. Steven Pigg                          #09213
                                             David R. Cooper                         #16690
                                             FISHER, PATTERSON, SAYLER & SMITH, L.L.P.
                                             3550 S.W. 5th St.
                                             Topeka, KS 66606
                                             (785) 232-7761 / (785) 232-6604 – fax
                                             E-mail: spigg@fisherpatterson.com
                                                     dcooper@fisherpatterson.com
                                             Attorneys for Defendants
                                             Michael Cruse and Justin Mackey




{T0462703}                                      1
       Case 5:18-cv-04050-DDC-JPO Document 46 Filed 08/14/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 14, 2019, I electronically filed the foregoing with the

clerk of the court by using the CM/ECF system which will send a notice of electronic filing to

the following:

        Rick E. Bailey
        CONLEE, SCHMIDT & EMERSON, LLP
        200 W. Douglas, Suite 300
        Wichita, KS 67202
        rbailey@fcse.net
        Attorney for Plaintiff

        Andrew M. Stroth
        Carlton Odim
        ACTION INJURY LAW GROUP, LLC
        191 North Wacker Drive
        Chicago, IL 60606
        astroth@actioninjurylawgroup.com
        carlton@actioninjurylawgroup.com
        Pro Hac Vice Attorneys for Plaintiff

        Mary R. (Shelly) Starr
        Chief of Litigation
        Nicholas H. Jefferson
        Assistant City Attorney
        CITY OF TOPEKA
        Legal Department
        215 S.E. 7th St., Room 353
        Topeka, KS 66603
        sstarr@topeka.org
        njefferson@topeka.org
        Attorneys for Defendant City of Topeka

        I further certify that I mailed the foregoing document and the notice of electronic filing

by first-class mail to the following non-CM/ECF participants: No one.


                                                      /s/ J. Steven Pigg
                                                      J. Steven Pigg




{T0462703}                                        2
